 Case 19-33110-KRH                      Doc 10 Filed 06/14/19 Entered 06/15/19 00:23:39                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Christopher J Mabry                                               Social Security number or ITIN        xxx−xx−9677
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Katina L Mabry                                                    Social Security number or ITIN        xxx−xx−3127
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 6/11/19
Case number:          19−33110−KRH


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                    About Debtor 2:

1.     Debtor's full name                        Christopher J Mabry                                Katina L Mabry

2.     All other names used in the
       last 8 years

3.     Address                               8439 Pamunkey Road                                      8439 Pamunkey Road
                                             Spotsylvania, VA 22551                                  Spotsylvania, VA 22551

4.     Debtor's attorney                         Walter Ragland [R&R]                               Contact phone (540)404−5000
       Name and address                          Ragland & Ragland PLC                              Email: RaglandWL@aol.com
                                                 4107 Plank Road
                                                 Suite B
                                                 Fredericksburg, VA 22407

5.     Bankruptcy trustee                        Peter J. Barrett                                   Contact phone (804) 343−5237
       Name and address                          Kutak Rock LLP                                     Email: peter.barrett@kutakrock.com
                                                 901 East Byrd Street, Suite 1000
                                                 Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 19-33110-KRH                      Doc 10 Filed 06/14/19 Entered 06/15/19 00:23:39                                   Desc Imaged
                                             Certificate of Notice Page 2 of 5
Debtor Christopher J Mabry and Katina L Mabry                                                                 Case number 19−33110−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: June 12, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          July 16, 2019 at 01:00 PM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: September 16,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
 Case 19-33110-KRH                   Doc 10 Filed 06/14/19 Entered 06/15/19 00:23:39                                      Desc Imaged
                                          Certificate of Notice Page 3 of 5
Debtor Christopher J Mabry and Katina L Mabry                                                                  Case number 19−33110−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
     Case 19-33110-KRH          Doc 10 Filed 06/14/19 Entered 06/15/19 00:23:39                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                       United States Bankruptcy Court
                                       Eastern District of Virginia
In re:                                                                                  Case No. 19-33110-KRH
Christopher J Mabry                                                                     Chapter 7
Katina L Mabry
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0422-7           User: manleyc                Page 1 of 2                   Date Rcvd: Jun 12, 2019
                               Form ID: 309A                Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 14, 2019.
db/jdb         +Christopher J Mabry,     Katina L Mabry,    8439 Pamunkey Road,    Spotsylvania, VA 22551-5007
14895953       +Adam Mabry,    8439 Pamunkey Road,    Spotsylvania, VA 22551-5007
14895955       +American Medical Response,     PO Box 1517,    Southgate, MI 48195-0517
14895956       +Blue & Grey Emerg Phys LLC,     PO Box 37877,    Philadelphia, PA 19101-0177
14895959        Cardiology Assoc of Fred.,     Focused Recovery Solutions Inc,     P.O. Box 63355,
                 Charlotte, NC 28263-3355
14895960       +Citibank/Best Buy,    Attn: Bankruptcy,     Po Box 790441,    St. Louis, MO 63179-0441
14895961       +Deborah S. Jockin, LCSW,     312 Progress Street,    Suite 200,    Fredericksburg, VA 22401-3356
14895962       +Debt Recovery Solution,     Attn: Bankruptcy,    6800 Jericho Turnpike Suite 113e,
                 Syosset, NY 11791-4401
14895963       +Fredericksburg Christian Healt,     1129 Heatherstone Drive,     Fredericksburg, VA 22407-4828
14895964       +Glasser & Glasser PLC,     PO Box 3400,   Norfolk, VA 23514-3400
14895966       +Hyundai Motor Finance,     4000 Macarthur Blvd Ste,    Newport Beach, CA 92660-2558
14895967       +Kohls/Capital One,    Attn: Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
14895968       +Labcorp,    PO Box 2240,    Burlington, NC 27216-2240
14895969       +Mary Washington Hospital,     c/o United Consumers,    PO Box 4466,     Woodbridge, VA 22194-4466
14895970       +Mary Washington Hospital,     2300 Fall Hill Avenue,    Suite 101,     Fredericksburg, VA 22401-3342
14895971       +Medical Imaging of Fred,     PO Box 7606,    Fredericksburg, VA 22404-7606
14895972       +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
14895973       +PMAB, LLC,    Po Box 12150,    Charlotte, NC 28220-2150
14895975       +Portfolio Recovery Assoc,     c/o Scott & Associates,     PO Box 62999,
                 Virginia Beach, VA 23466-2999
14895976       +Prime Care,    2511 Salem Church Road,    Fredericksburg, VA 22407-6466
14895978       +Quality Dental,    5100 Southpoint Parkway,     Fredericksburg, VA 22407-2661
14895979       +Radiology Associates of Rich,     PO Box 13343,    Richmond, VA 23225-0343
14895980       +Spotsylvania County Treasurer,     PO Box 9000,    Spotsylvania, VA 22553-9000
14895981       +Spotsylvania Hospitalist Group,     PO Box 14099,    Belfast, ME 04915-4034
14895984       +VA Dermatology & Skin Services,     c/o Commonwealth Financial,     101 Lafayette Blvd.,
                 Fredericksburg, VA 22401-6029
14895986       +Virginia Physicians Rheumatol.,     7650 E Parham Road,     Suite 304,    Henrico, VA 23294-4306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: RaglandWL@aol.com Jun 13 2019 03:29:16       Walter Ragland [R&R],
                 Ragland & Ragland PLC,    4107 Plank Road,    Suite B,   Fredericksburg, VA 22407
tr             +EDI: QPJBARRETT.COM Jun 13 2019 07:23:00       Peter J. Barrett,    Kutak Rock LLP,
                 901 East Byrd Street, Suite 1000,    Richmond, VA 23219-4071
14895954       +EDI: GMACFS.COM Jun 13 2019 07:23:00      Ally Financial,     Attn: Bankruptcy Dept,
                 Po Box 380901,   Bloomington, MN 55438-0901
14895957       +E-mail/Text: support@bullcityfinancial.com Jun 13 2019 03:30:30
                 Bull City Financial Solutions,    2609 North Duke Street,     Suite 500,   Durham, NC 27704-0015
14895958       +EDI: CAPITALONE.COM Jun 13 2019 07:23:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
14895965       +E-mail/Text: mstover@gercls.com Jun 13 2019 03:30:30        Great Eastern Resort Corp,
                 PO Box 6006,   Charlottesville, VA 22906-6006
14895974        EDI: PRA.COM Jun 13 2019 07:23:00      Portfolio Recovery,     Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502-0000
14895983       +EDI: PARALONMEDCREDT Jun 13 2019 07:23:00       Spotsylvania Regional Medical,
                 c/o Medicredit Inc,    PO Box 1629,   Maryland Heights, MO 63043-0629
14895982       +E-mail/Text: collect@ccsroanoke.com Jun 13 2019 03:30:25        Spotsylvania Regional Medical,
                 c/o Creditors Collection Serv,    PO Box 21504,    Roanoke, VA 24018-0152
14895985       +EDI: VERIZONCOMB.COM Jun 13 2019 07:23:00       Verizon Wireless,
                 Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 10

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14895977        Principal Financial Services
                                                                                                TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
      Case 19-33110-KRH                Doc 10 Filed 06/14/19 Entered 06/15/19 00:23:39                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: manleyc                      Page 2 of 2                          Date Rcvd: Jun 12, 2019
                                      Form ID: 309A                      Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 12, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Peter J. Barrett   peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
              Walter Ragland [R&R]    on behalf of Debtor Christopher J Mabry RaglandWL@aol.com
              Walter Ragland [R&R]    on behalf of Joint Debtor Katina L Mabry RaglandWL@aol.com
                                                                                            TOTAL: 4
